ON PETITION FOR A REHEARING.
Downey, J.
In a petition for a rehearing in this case, we are asked to settle a disputed question as to the condition of the transcript at a time prior to the submission of the cause. It is alleged by counsel for the appellant, that at that time the transcript did not show that the court below had overruled the demurrer to the eighth paragraph of the answer. It seems to be conceded by counsel for the appellee that they caused the transcript to be amended by the clerk of the common pleas, in 'the respect mentioned, after it was on file in this court, and before submission. It does not appear that any change was made in the record after the submission of the cause, nor do we think the case should have been differently decided if the change had not been made.
We must, however, express our disapprobation of the practice resorted to to correct the transcript, conceding that there was an error in it. The recognized mode of correcting errors and supplying deficiencies in the transcript is by application to this court, and by means of a certiorari.
The petition is overruled.